ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_02_EN.txt. 35 FISHERIES JURISDICTION (JUDGMENT)

vation and development, and equitable exploitation, of those
resources, making use of the machinery established by the
North-East Atlantic Fisheries Convention or such other means
as may be agreed upon as a result of international negotiations,

Done in English, and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-fifth day of July, one
thousand nine hundred and seventy-four, in three copies, of which one
will be placed in the archives of the Court and the others transmitted to
the Government of the United Kingdom of Great Britain and Northern
Ireland and to the Government of the Republic of Iceland respectively.

(Signed) Manfred LACHS,

President.

(Signed) S. AQUARONE,
Registrar.

President LACHS makes the following declaration:

lam in agreement with the reasoning and conclusions of the Court, and
since the Judgment speaks for and stands by itself, 1 would not feel it
appropriate to make any gloss upon it.

Judge IGNACIO-PINTO makes the following declaration:

To my regret, I have been obliged to vote against the Court’s Judgment.
However, to my mind my negative vote does not, strictly speaking, signify
opposition, since in a different context I would certainly have voted in
favour of the process which the Court considered it should follow to
arrive at its decision. In my view that decision is devoted to fixing the
conditions for exercise of preferential rights, for conservation of fish
species, and historic rights, rather than to responding to the primary
claim of the Applicant, which is for a statement of the law on a specific
point.

T would have all the more willingly endorsed the concept of preferential
rights inasmuch as the Court has merely followed its own decision in the
Fisheries case.

It should be observed that the Applicant has nowhere sought a decision
from the Court on a dispute between itself and Iceland on the subject of
the preferential rights of the coastal State, the conservation of fish
species, or historic rights—this is apparent throughout the elaborate

36
36 FISHERIES JURISDICTION (DECL. IGNACIO-PINTO)

reasoning of the Judgment. It is obvious that considerations relating to
these various points, dealt with at length in the Judgment, are not subject
to any dispute between the Parties. There is no doubt that, after setting
out the facts and the grounds relied on in support of its case, the Applicant
has asked the Court only for a decision on the dispute between itself and
Iceland, and to adjudge and declare:

“|, . that there is no foundation in international law for the claim
by Iceland to be entitled to extend its fisheries jurisdiction by
establishing a zone of exclusive fisheries jurisdiction extending to 50
nautical miles from the baselines hereinbefore referred to; and that
its claim is therefore invalid” U.C.J. Reports 1973, p. 5, para. 8

(a)).

This is clear and precise, and all the other points in the submissions are
only ancillary or consequential to this primary claim. But in response to
this basic claim, which was extensively argued by the Applicant both in
its Memorial and orally, and which was retained in its final submissions,
the Court, by means of a line of reasoning which it has endeavoured at
some length to justify, has finally failed to give any positive answer.

The Court has deliberately evaded the question which was placed
squarely before it in this case, namely whether Iceland’s claims are in
accordance with the rules of international law. Having put this question
on one side, it constructs a whole system of reasoning in order ultimately
to declare that the Regulations issued by the Government of Iceland
on 14 July 1972 and “constituting a unilateral extension of the exclusive
fishing rights of Iceland to 50 nautical miles from the baselines specified
therein are not opposable to the Government of the United Kingdom”.

In my view, the whole problem turns on this, since this claim is based
upon facts which, at least under present-day law and in the practice of the
majority of States, are flagrant violations of existing international con-
ventions. It should be noted that Iceland does not deny them. Now the
facts complained of are evident, they undoubtedly relate to the treaty
which binds the States which are Parties, for the Exchange of Notes of
11 March 1961 amounts to such an instrument. For the Court to consider,
after having dealt with the Applicant’s fundamental claim in relation to
international law, that account should be taken of Iceland’s exceptional
situation and the vital interests of its population, with a view to drawing
inspiration from equity and to devising a solution for the dispute, would
have been the normal course to be followed, the more so since the
Applicant supports it in its final submissions, But it cannot be admitted
that because of its special situation Iceland can ipso facto be exempted
from the obligation to respect the international commitments into which
it has entered. By not giving an unequivocal answer on that principal
claim, the Court has failed to perform the act of justice requested of it.

For what is one to say of the actions and behaviour of Iceland which
have resulted in its being called upon to appear before the Court? Its

37
37 FISHERIES JURISDICTION (DECL. IGNACIO-PINTO)

refusal to respect the commitment it accepted in the Exchange of Notes of
11 March 1961, to refer to the International Court of Justice any dispute
which might arise on an extension of its exclusive fisheries zone, which
was in fact foreseen by the Parties, beyond 12 nautical miles, is not this
unjustified refusal a breach of international law?

In the same way, when—contrary to what is generally recognized by
the majority of States in the 1958 Geneva Convention, in Article 2, where
it is clearly specified that there is a zone of high seas which is res com-
munis— Iceland unilaterally decides, by means of its Regulations of 14
July 1972, to extend its exclusive jurisdiction from 12 to 50 nautical miles
from the baselines, does it not in this way also commit a breach of inter-
national law? Thus the Court would in no way be open to criticism if it
upheld the claim as well founded.

For my part, I believe that the Court would certainly have strengthened
its judicial authority if it had given a positive reply to the claim laid
before it by the United Kingdom, instead of embarking on the construc-
tion of a thesis on preferential rights, zones of conservation of fish
species, or historic rights, on which there has never been any dispute,
nor even the slightest shadow of a controversy on the part either of the
Applicant or of the Respondent.

Furthermore, it causes me some concern also that the majority of the
Court seems to have adopted the position which is apparent in the present
Judgment with the intention of pointing the way for the participants in
the Conference on the Law of the Sea now sitting in Caracas.

The Court here gives the impression of being anxious to indicate the
principles on the basis of which it would be desirable that a general inter-
national regulation of rights of fishing should be adopted.

I do not discount the value of the reasons which guided the thinking
of the majority of the Court, and the Court was right to take account of
the special situation of Iceland and its inhabitants, which is deserving of
being treated with special concern. In this connection, the same treatment
should be contemplated for all developing countries in the same position,
which cherish the hope of seeing all these fisheries problems settled, since
it is at present such countries which suffer from the anarchy and lack of
organization of international fishing. But that is not the question which
has been laid before the Court, and the reply given can only be described
as evasive.

In taking this viewpoint [ am not unaware of the risk that [ may be
accused of not being in tune with the modern trend for the Court to
arrogate a creative power which does not pertain to it under either the
United Nations Charter or its Statute. Perhaps some might even say that
the classic conception of international law to which I declare allegiance
is out-dated; but for myself, I do not fear to continue to respect the
classic norms of that law. Perhaps from the Third Conference on the
Law of the Sea some positive principles accepted by all States will emerge.
I hope that this will be so, and shall be the first to applaud—and further-
more I shall be pleased to see the good use to which they can be put, in

38
38 FISHERIES JURISDICTION (DECL. IGNACIO-PINTO)

particular for the benefit of the developing countries. But since I am
above all faithful to judicial practice, I continue fervently to urge the
need for the Court to confine itself to its obligation to state the law as
it is at present in relation to the facts of the case brought before it.

Î consider it entirely proper that, in international law as in every other
system of law, the existing law should be questioned from time to time
—this is the surest way of furthering its progressive development—but
it cannot be concluded from this that the Court should, for this reason
and on the occasion of the present dispute between Iceland and the United
Kingdom, emerge as the begetter of certain ideas which are more and
more current today, and are even shared by a respectable number of
States, with regard to the law of the sea, and which are in the minds, it
would seem, of most of those attending the Conference now sitting in
Caracas. It is advisable, in my opinion, to avoid entering upon anything
which would anticipate a settlement of problems of the kind implicit in
preferential and other rights.

To conclude this declaration, I think I may draw inspiration from the
conclusion expressed by the Deputy Secretary of the United Nations
Sea-Bed Committee, Mr. Jean-Pierre Lévy, in the hope that the idea it
expresses may be an inspiration to States, and to Iceland in particular
which, while refraining from following the course of law, prefers to
await from political gatherings a justification of its rights.

I agree with Mr. Jean-Pierre Lévy in thinking that:

“it is to be hoped that States will make use of the next four or
five years to endeavour to prove to themselves and particularly to
their nationals that the general interest of the international community
and the well-being of the peoples of the world can be preserved by
moderation, mutual understanding, and the spirit of compromise;
only these will enable the Third Conference on the Law of the Sea
to be held and to succeed in codifying a new legal order for the sea
and its resources” (“La troisième Conférence sur le droit de la mer”,
Annuaire francais de droit international, 1971, p. 828).

In the expectation of the opening of the new era which is so much
hoped for, I am honoured at finding myself in agreement with certain
Members of the Court like Judges Gros, Petrén and Onyeama for whom
the golden rule for the Court is that, in such a case, it should confine
itself strictly within the limits of the jurisdiction conferred on it.

Judge NAGENDRA SINGH makes the following declaration:

There are certain valid reasons which weigh with me to the extent that
they enable me to support the Judgment of the Court in this case and

39
